Appeal by the surviving spouse of the testator from so much of an order and decree (one paper) of the Surrogate’s Court, Queens County, as determines that her notice of election to take her share of the estate as in intestacy, pursuant to section 18 of the Decedent Estate Law, is invalid and ineffective. Order and decree, insofar as appealed from, unanimously affirmed, with costs to respondents, payable out of the estate. No opinion. Present — Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ.